Citation Nr: 1004154	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-14 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss

2.  Entitlement to service connection for right hip disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 2002 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

The issue of entitlement to service connection for a left 
shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing impairment does not meet 
the criteria for hearing loss disability for VA compensation 
purposes.  

2.  The Veteran does not have a diagnosed disability of the 
right hip.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2009).

2.  The criteria for service connection for a right hip 
disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  VA should 
notify a claimant as to what information and evidence is 
needed to substantiate a claim, as well as specifying the 
information and evidence to be submitted by the claimant, and 
the information and evidence that is to be obtained by VA

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran dated in March 2006, September 
2006, November 2006, November 2007, and December 2009 that 
fully addressed all notice elements.  In compliance with the 
duty to notify the Veteran of what information would 
substantiate his claim, the Veteran was informed in the March 
2006 letter that a schedular rating and an effective date 
would be assigned if a claim were granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this case, the Veteran 
underwent VA examinations in March 2005, April 2005, August 
2006, October 2006, and March 2007.  The Board concludes that 
all available evidence that is pertinent to this claim has 
been obtained and that there is sufficient medical evidence 
on file on which to make a decision on the issues.  



Service Connection Legal Authority

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, generally, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In order to obtain service connection for a disorder, the 
claimant must have the disability in question.  By 
"disability" is generally meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (a 
disability is a disease, injury, or other physical or mental 
defect). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that 
was caused by his active military service.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.  The Board finds that the Veteran's 
bilateral hearing impairment does not meet the criteria for 
hearing loss disability for VA compensation purposes.

The Veteran's service treatment records show some evidence of 
hearing loss, but that level of hearing impairment or hearing 
loss does not constitute hearing loss disability for VA 
disability compensation purposes.  38 C.F.R. § 3.385. 

The Veteran underwent a VA audiometric examination in March 
2005 upon his discharge from service.  The results of that 
examination, in puretone thresholds, are as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
15
30
10
20
Left
15
25
20
5
20

In evaluating a service connection claim, evidence of a 
current disability is an essential element, and where not 
present the claim under consideration cannot be 
substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 
(2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Compensation for service-connected injury is limited to 
those claims which show a present disability.").         

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Because the evidence does not show that the 
Veteran's hearing loss is to a disabling degree according to 
38 C.F.R. § 3.385, a preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Right Hip Disorder

The Veteran contends that he has a right hip disorder that 
was caused by his active military service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim, and the claim is denied.  The 
weight of the evidence demonstrates that the Veteran does not 
have a diagnosed disability of the right hip.  

The Veteran is service connected for degenerative disc 
disease of the lumbar spine, as well as chronic right L5 and 
S1 radiculopathy with chronic pain syndrome.  When 
considering whether the Veteran has a right hip disability, 
the symptomatology, including pain, that is already 
associated with and rated as part of these service-connected 
disabilities may not be considered in determining whether the 
Veteran has a right hip disability.  See 38 C.F.R. § 4.14 
(both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided). 

The Veteran's service treatment records reflect various 
complaints of pain in the Veteran's right hip.  In June 2004 
during service the Veteran complained of hip pain, which was 
assessed as muscle strain, and the Veteran was told to modify 
his running and gym activity and to stretch.  In September 
2004, the Veteran stated that he was told he had bursitis 
before he was deployed and that he had pain radiating through 
his groin, buttocks, and right leg.  In November 2004, a note 
indicates that his pain had been occurring for 18 months.  
The assessment was "patient may have inflammation in right 
hip."  The Veteran was sent to the clinic.  The notes from 
the clinic indicate that the Veteran did not have swelling, 
ecchymosis, or masses.  The assessment was a groin sprain or 
strain.    

The Veteran underwent an evaluation of his right hip during 
service in January 2005, at which he reported right groin and 
hip pain.  The Veteran did not recall any specific incident 
or injury that may have caused the pain.  The Veteran had 
full range of motion upon evaluation, 5 out of 5 strength, 
and no sensory deficit.  An MRI of the pelvis and right hip 
were reported normal.  The assessment was persistent right 
groin and leg pain of unclear etiology.  

After service, the Veteran had x-rays taken of his right hip 
in March 2006; however, no diagnostic abnormalities were seen 
at the time.  An August 2006 VA medical record shows that the 
Veteran has chronic low back pain and right-sided sciatica.  

In October 2006, the Veteran underwent a VA examination.  The 
VA examiner diagnosed neuropathy of the lumbar spine 
manifested by pain in the groin and right thigh pain and 
weakness in the back with prolonged standing, walking, and 
lifting.

The Veteran underwent another VA examination in March 2007.  
This examiner reported that the MRI from January 2005 
indicated that the Veteran had "moderate to marked narrowing 
of the right L5-S1 neuroforamina with likely right L5 exiting 
nerve root being impeached."  The diagnosis was chronic 
right L5 and S1 radiculopathy with chronic pain syndrome and 
some sexual dysfunction.

In a June 2007 rating decision, the RO granted service 
connection for chronic right L5 and S1 radiculopathy with 
chronic pain syndrome.  As noted in the November 2007 
Supplemental Statement of the Case, some of the Veteran's 
symptomology with regard to his right hip is attributable to 
the radiculopathy from associated with his lumbar spine 
disorder.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, is to be avoided when 
evaluating a Veteran's service-connected disability.  38 
C.F.R. § 4.14.  Although the Veteran contends that he had a 
right hip disorder separate from his lower back disorder, as 
a layperson, he is not competent to make that diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has carefully considered the Veteran's reports of 
right hip pain and finds them to be competent evidence of his 
current symptoms; however, pain is not a separate disability 
for VA disability compensation purposes.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Because the 
Veteran does not have a separately diagnosed right hip 
disability, the Veteran's claim is denied.  See Brammer, 3 
Vet. App. at 225 (Congress specifically limits entitlement to 
service-connected disease or injury where such cases have 
resulted in a disability; in the absence of a proof of 
present disability there can be no claim).  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the Veteran's claim for service connection for a 
right hip disorder, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a right hip disorder is denied.




REMAND

The Veteran contends that he has a left shoulder disorder 
that was caused by his active military service.  He reported 
to one VA examiner that he injured his left shoulder in Iraq.  
The Board finds that a VA examination is necessary to 
determine whether the Veteran has a disability of the left 
shoulder.  

The Veteran's service treatment records reflect multiple 
complaints of bilateral shoulder pain during service.  The 
Veteran has reported that he has been diagnosed with bursitis 
and tendonitis in his shoulders; however, no current 
diagnosis has been shown.  X-rays of the Veteran's shoulders 
were taken in March 2006.  The x-ray results of the left 
shoulder did not reveal any radiological diagnostic 
abnormalities.  No diagnosis of a left shoulder disorder was 
made.  

On the question of current disability of the left shoulder, 
an August 2006 letter from the Veteran chiropractor reflects 
that the Veteran has a diagnosis of rotator cuff syndrome.  
In August 2006, the Veteran underwent a VA examination.  The 
examiner initially found that the Veteran had no swelling, 
spasm, tenderness, crepitus, or click of the shoulders.  
After the Veteran performed shoulder extensions and lifts, 
there was crepitus bilaterally in his shoulders, left greater 
than right.  The Veteran had full range of motion.  The 
examiner diagnosed degenerative joint disease of the 
shoulder; however, the examiner did not specify whether the 
disease was bilateral, or of the right or left shoulder 
alone.  

In the May 2005 rating decision, the Veteran was denied 
service connection for a bilateral shoulder disorder.  
However, subsequent to the March 2006 x-ray results showing 
cystic changes with a diagnosis of degenerative joint disease 
of the shoulder, in an August 2009 rating decision, VA 
granted service connection for a right shoulder disability.  

The August 2006 VA examination is inadequate for rating 
purposes because it does not offer separate diagnoses for the 
left and right shoulders.  Although the August 2009 rating 
decision granted service connection for the right shoulder 
based on the results of the x-rays, additional evidence is 
necessary to determine if the Veteran has a disability of the 
left shoulder as well. 

Accordingly, the issue of service connection for a left 
shoulder disorder is REMANDED for the following action:

1.  The AMC/RO should arrange for the 
Veteran to undergo a VA examination to 
determine if he currently has any 
disability of the left shoulder.  If a 
left shoulder disability is diagnosed, 
the examiner should offer an opinion as 
to whether or not any left shoulder 
disability is etiologically related to 
the Veteran's active duty service 
period.  The opinion should be based on 
a review of the relevant evidence in 
the claims file, and should contain a 
rationale for the conclusions reached.  

2.  Following completion of all 
indicated development to the extent 
possible, the AMC/RO should 
readjudicate the claim for service 
connection for a left shoulder disorder 
based.  If the issue continues to be 
denied, the AMC/RO must provide the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.  App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


